PER CURIAM
Petitioner challenges the validity of several rules promulgated by respondent Department of Consumer and Business Services. The nature of those rules is discussed at length in The Building Department, LLC v. DCBS, 180 Or App 486, 43 P3d 1167 (2002), which concerned an earlier challenge by petitioner to the same rules. After our remand, the agency revised its fiscal impact statement. Petitioner again seeks review, raising numerous challenges to the rules pursuant to ORS 183.400. We have considered petitioner’s assignments of error and conclude that they are not well taken. A discussion of petitioner’s arguments would not benefit the bench or bar.
The following rules are held valid: all of OAR chapter 918, division 90; OAR 918-001-0040; OAR 918-001-0120; OAR 918-001-0130; OAR 918-020-0070; OAR 918-020-0090.